Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments

This Office action is in response to the amendment filed 11/18/2021.

Claims 1-12 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of applicant’s amendment, the previous objection to claims 1, 4, 11 and 12 has been withdrawn.  However, a new objection to claims 4 and 7 has been made.

Applicant’s arguments on pages 7 and 8 (the first and the second points) of the 11/17/2021-filed response are directed to the new limitations and are addressed in the updated rejections below, in view of Hofeldt (US 2015/0256817).

Regarding applicant’s argument (the third point on page 9) that is directed to the examiner’s response regarding the Official Notice, the examiner noted in the Office action mailed 8/18/2021, and note again, that a relevant reference was provided therein in response to applicant’s argument presented in the first complete paragraph on page 9 of the 7/1/2021 response.  Therefore, the argument is not persuasive.

Specification/Claim Objections

Claims 4 and 7 are objected to because of the following informalities:
Claim 4, line 4: for clarity replace “the partial image being an image of an image range to determine whether it includes the target object with respect to the first captured image” with “the partial image being the portion of the first captured image corresponding to an image range, to determine whether the first captured image includes the target object”
Claim 7, lines 4 and 7: “first captured image” should have been “the first captured image” in both instances

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2015/0062305), Reif et al. (US 2014/0184584), Kogane (US 2012/0020568), Ren et al. (US 2018/0039060) and Hofeldt (US 2015/0256817).

Regarding claim 1 (and similarly claims 11 and 12), Murayama discloses an information processing device comprising a processor [Fig. 1 and paragraph 55 (“The length measurement device…includes a processor such as a central processing unit (CPU) and a main storage device such as a random access memory (RAM)”)] configured to: 
(set, as an investigation range, an image region including) a target object to be measured in a first captured image based on information about a feature of the the first captured image being one of a plurality of captured images, the plurality of captured images including the target object and being captured (concurrently) by different cameras, (the first captured image being displayed as an operation screen on a display device);
[Figs. 3, 5 and paragraphs 61 (“FIG. 3(A) illustrates…two image-capturing units…aligned in the perpendicular direction. However, those may laterally be aligned in the horizontal direction”), 68 (“Fig. 5…images of the object are captured by…units 10 and 11).  Note that “person” is a feature of the target object to be measured, and the detection range recited in paragraph 75 is considered as an investigation range and length measurement is a predetermined processing.  Note further that concurrent capturing of images, setting an investigation region and the displaying of the first captured image are taught by Reif, Kogane and Hofeldt, respectively; see the analysis below]
set a position and a size of an other investigation range in a second captured image that is an other of the plurality of captured images in a manner following a position and a size of the investigation range, (the second captured image being displayed as a reference screen on the display device);
[Fig. 15 and paragraph 115 (“…in FIG. 15, the disparity D may be calculated by block matching in which the pixel information that contains peripheries of the base points is set as a base search window Ws and moves in a reference search window Wr that is set in the reference image information. The block matching is performed by evaluating a degree of similarity”).  Note that Fig. 15 shows the locations of a region as it appears in two images, with Ws and Wr being the 
perform predetermined processing relating to the target object within the investigation range (and the other investigation range)
[Figs. 2, 15 and paragraphs 59 (“FIG. 2 illustrates an example of use where…the height of a person is measured”), 115 (“…in FIG. 15, the disparity D may be calculated by block matching in which the pixel information that contains peripheries of the base points is set as a base search window Ws and moves in a reference search window Wr that is set in the reference image information. The block matching is performed by evaluating a degree of similarity…the distance Z is calculated by Z=Bxf/D. Here, B is a baseline length between the two image sensors, and f is a focal length of the two image sensors. The distance is calculated, and a relative distance from base coordinates in X direction and Y direction may thereby be calculated…the distance between the two points may be calculated from the coordinate positions of the first base point and the second base point”)]

	Murayama does not expressly disclose the following, which are taught by Reif, Kogane, Ren and Hofeldt:
(that the plurality of images are) captured concurrently
Reif: Fig. 1 and paragraphs 22 (“…stereoscopic images 120 and 130 may be acquired by separate cameras that may be configured to capture stereoscopic images 120 and 130 simultaneously”), 34 (“…there may be a disparity 180 between the position of individual pixel 122 and the position of corresponding pixel 170 in stereoscopic images 120 and 130…Disparity 180 may be used to determine a depth”)] 
set, as an investigation range, an image region including a target object
[Kogane: Fig. 3 and paragraph 52 (“…the template image data is shifted pixel by pixel…on the photographic image…the face detection part 10a obtains sequentially similarity between the template image and the image of the area which is superposed on the template image for comparison…with a preset threshold. Then, if the similarities are equal to or larger than the threshold, determining that the area which is superposed on the template image is the area of the image of the face”).  Note that the area determined to be that of the face is an investigation range]
perform predetermined processing relating to the target object within the investigation range and the other investigation range
[Ren
(that) the first captured image being displayed as an operation screen on a display device; and
(that) the second captured image being displayed as a reference screen on a display device)
[Hofeldt: Fig. 8 and paragraphs 2 (“…Synchronized playback of captured right and left image pairs can be viewed…on a single screen viewable through a stereo-viewer”), 8 (“As seen in FIGS. 8…stereo image pairs can be presented side-by-side…viewed stereoscopically”).  Note that one of the screens is considered an operation screen and the other a reference screen]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Murayama with the teaching of Reif, Kogane, Ren and Hofeldt as set forth above.  The reasons for doing so at least would have been to capture the images of a target at the same location by the cameras so as to accurately calculate the depth of the target, as would have been obvious to one of ordinary skill in the art; to set the region at a location with high confidence that is reflected by the similarity score, as Kogane indicated in paragraph 51; to obtain objects for comparison, as Ren indicated in paragraph 32; as well as to allow the stereoscopical viewing of the image pair, as Hofeldt indicated in paragraph 8.

Regarding claim 2, Kogane further discloses:
wherein the processor further starts processing of setting the investigation range when input of predetermined information representing processing start is detected  
[Fig. 3 and paragraphs 48 (“…unit 10a receives an operation signal corresponding to the operation implemented by the user from the input unit 40”),]

Regarding claim 3, Kogane further discloses:
wherein the processor further determines whether the target object is included within an image range of the first captured image while moving the image range at predetermined intervals in the first captured image, the image range is a range to determine whether to be an image region including the target object,
wherein processor further sets, as the investigation range, the image region within the image range determined as including the target object 
[Fig. 3 and paragraph 52 (“…the template image data is shifted pixel by pixel…on the photographic image…the face detection part 10a obtains sequentially similarity between the template image and the image of the area which is superposed on the template image for comparison…with a preset threshold. Then, if the similarities are equal to or larger than the threshold, determining that the area which is superposed on the template image is the area of the image of the face”).  Note that the area superimposed on the template is considered an image range]
 
Regarding claim 4, Kogane further discloses:
wherein the processor further calculates a degree of matching between a partial  image and a sample image of the target object given in advance, the partial image being an image of an image range to determine whether it includes the target object with respect to the first captured image
[Fig. 3 and paragraph 52 (“…the face detection part 10a obtains sequentially similarity between the template image and the image of the area which is superposed on the template image for comparison…with a preset threshold.  Note that the template is a sample image]
sets, as the investigation range, the image range having the degree of matching equal to or greater than a threshold value  
[Fig. 3 and paragraph 52 (“…if the similarities are equal to or larger than the threshold, determining that the area which is superposed on the template image is the area of the image of the face”)]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2015/0062305), Reif et al. (US 2014/0184584), Kogane (US 2012/0020568), Ren et al. (US 2018/0039060) and Hofeldt (US 2015/0256817) as applied to claims 1-4, 11 and 12 above, and further in view of Ideno et al. (JP 2005-056004A).

Regarding claim 5, the combined invention of Murayama, Reif, Kogane, Ren and Hofeldt discloses all limitations of its parent claim 4 but not expressly the following, which is taught by Ideno:
wherein the processor further calculates the degree of matching based on a plurality of types of sample images of the target object taken in different capturing conditions
[Abstract (“…stores a plurality of registrant face image data whose illumination conditions are different in a database 3 for a single registrant…collates the face image data of an authentication target person…with each of the registrant face image data stored in the database 3 to search for the similarity, and acquires the first face image data group constituted of the registrant face image data whose similarity is larger than an extraction threshold”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Ideno by using samples captured under different conditions.  The reasons for doing so at least would have been to improve accuracy, as Ideno indicates in the abstract (“…in order to further improve authentication accuracy”).

>>><<<
Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2015/0062305), Reif et al. (US 2014/0184584), Kogane (US 2012/0020568), Ren et al. (US 2018/0039060) and Hofeldt (US 2015/0256817) as applied to claims 1-4, 11 and 12 above, and further in view of Kita et al. (US 2013/0216136).

Regarding claim 6, the combined invention of Murayama, Reif, Kogane, Ren and Hofeldt discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Kita:
wherein the processor further detects each of paired feature parts having predetermined features of the target object from the first captured image and the second captured image in which the target object is captured
[Figs. 6, 7A, 7C (especially refs. S308, S313, S316) and paragraphs 60 (“…a face mask pattern illustrated in FIGS. 7A, 7B and 7C is used to search eye…in the target region”), 61 (“FIG. 7A illustrates an exemplary mask pattern for extracting an eye region in the face, and a search is made using template matching”), 64 (“…the width W2 between the right eye and the left eye…calculated…(step S314)…When the determination is YES…the region selected in step S304 is recognized as a face region (step S316)”).  Note that the pair of eyes is a paired feature parts.  Note further that the applied teaching is to process images by detecting paired feature parts; capturing and processing two or more images are taught by the combined invention of Murayama, Reif, Kogane, Ren and Hofeldt per the analysis of claim 1 above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kita by using a paired feature parts.  The reasons for doing so at least would have been to assist in determining a match, as Kita indicates in paragraph 64 (“…When the determination is NO, it is determined that a face region is not detected …When the 

Regarding claim 7, the combined invention further discloses:
wherein the processor further specifies position coordinates representing positions of the feature parts in a coordinate space based on display 5PRELIMINARY AMENDMENTAttorney Docket No.: Q245846position information on display positions where the detected feature parts are displayed in first captured image and the second captured image taken by capturing the target object from mutually different positions, and interval information on an interval between capturing positions where first captured image and the second captured image have been respectively captured;
wherein the processor further calculates a length between the paired feature parts based on the specified position coordinates of the feature parts  
[Murayama: Figs. 3-6 and paragraphs 68 (“Fig. 5…images of the object are captured by…units 10 and 11…unit 14 calculates distance information from the two images…detects length measurement base points of the object from the image of…unit 10 that serves as the base and calculates the distance between the base points, thereby calculating the length of the object”), 88 (“…When the base points are determined…the length measurement unit 15-4 calculates the length between the base points in step S23”), 89 (“A three-dimensional position (X, Y, Z) of the base point in a space may be calculated by equations (2) from a two-dimensional position (u, v) of the single base point on the image”), 90 (“Given that the three-dimensional positions of the two base points…a length L 

Regarding claim 9, the combined invention further discloses:
wherein the processor further detects, as the feature parts, a part centered on one of both ends portion of a measurement portion to measure the length, and a part centered on the other of both ends portion of the measurement portion using reference part images, each of the reference part images is a sample image of one or the other of the feature parts and is an image in which a center of the image represents one or the other of both ends of the measurement portion,
[Kita: Fig. 7C and paragraphs 63 (“The face mask pattern illustrated in FIGS. 7A, 7B and 7C is used to search the eye and pupil regions in the target region”).  Note that the left eye and the right eye are end portions of a measurement portion that is the distance between the eyes.  While Fig. 7C shows such a distance (W2) that is the shortest distance between the eyes, such a designation of eye distance is clearly a design choice.  Designating the eye distance as the distance between the centers of the two eyes (W1/2+ W2 + W3/2) or the farthest distance (W1 + W2 + W3) between them are alternatives strongly suggested in Fig. 7C and one of ordinary skill in the art would have been motivated to consider 
wherein the processor further specifies position coordinates representing each center position of the detected feature parts,
wherein the processor further calculates a length between centers of the paired feature parts  
[Per the analysis of claim 7 above, especially the teaching of Murayama]

Regarding claim 10, the combined invention further discloses: 
wherein the processor further specifies, using triangulation, the position coordinates of the feature parts in a coordinate space
[Murayama: paragraph 71 (“A distance value is calculated from the obtained disparity value by equation (1) based on the principle of triangulation”).  Note that the device of Murayama includes a processor and a memory (see, for example, paragraph 55) and can be easily configured to implement the processing steps in the applied teachings of Kogane and Kita using one of its two cameras in an obvious manner if so desired]


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2015/0062305), Reif et al. (US 2014/0184584), Kogane (US 2012/0020568), Ren et al. (US 2018/0039060), Hofeldt (US 2015/0256817) and Kita et al. (US 2013/0216136) as applied to claims 6, 7, 9 and 10 above, and further in view of Ideno et al. (JP 2005-056004A).

Regarding claim 8, the combined invention of Murayama, Reif, Kogane, Ren and Kita discloses all limitations of its parent claim 7 but not expressly the following, which is taught by Ideno:
wherein the processor further detects the feature parts from the first captured image and the second captured image based on a reference part image representing a sample image of the feature parts  
[Abstract (“…stores a plurality of registrant face image data whose illumination conditions are different in a database 3 for a single registrant…collates the face image data of an authentication target person…with each of the registrant face image data stored in the database 3 to search for the similarity, and acquires the first face image data group constituted of the registrant face image data whose similarity is larger than an extraction threshold”).  Note that capturing and processing two or more images are taught by the combined invention of Murayama, Reif, Kogane, Ren and Hofeldt per the analysis of claim 1 above]



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Craig (US 4,740,836)—[Fig. 1; col. 1, lines 33-37 (“…display a stereo pair of images on a video display side-by-side…desirable for the reason that such image positioning corresponds to the positioning of a viewer's eyes”); col. 4, lines 26-29 (“…video display means is provided which produces upper and lower images of a stereoscopic pair divided by a horizontal line. As…shown in FIG. 1”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 25, 2022